DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Claim Status
Claims 1 and 9-19 are pending. 
Claims 2-8 are cancelled.
Claims 9-19 are withdrawn as being directed to a non-elected invention, the election having been made on 2/28/2020.
Claims 1 have been examined.

Priority
This application claims foreign priority of KOREA, REPUBLIC OF 10-2017-0156848 filed on 11/22/2017.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thastrup et al. (WO 98/45704, previously cited 10/15/2020) in view of Katan et al. (FEBS Letters 452 (1999) 36-40, previously cited 3/23/2020) and NCBI (accession 1A25_A, previously cited 10/15/2020).

Thastrup et al. teach “A method for extracting quantitative information relating to an influence on a cellular response” by using a green fluorescent protein (GFP) coupled to a serine/threonine kinase domain (Title and Abstract). Thastrup et al. show a protein of SEQ ID NO: 139 (p287-288) compared to the three domains of peptide of SEQ ID NO: 17 as follows.
N-terminal GFP domain: amino acid 1-239 of SEQ ID NO: 17.

    PNG
    media_image1.png
    358
    665
    media_image1.png
    Greyscale

PH domain of AKT vs. C2 domain in SEQ ID NO: 17: amino acid 240-236.

    PNG
    media_image2.png
    210
    645
    media_image2.png
    Greyscale


Serine/threonine protein kinase domain: amino acid 337-667 of SEQ ID NO: 17.

    PNG
    media_image3.png
    368
    605
    media_image3.png
    Greyscale

Thastrup et al. do not explicitly teach a GFP fusion protein comprising a C2 domain of Protein kinase C beta.

    PNG
    media_image4.png
    346
    351
    media_image4.png
    Greyscale
Katan et al. teach “Modular PH and C2 domains in membrane attachment and other functions” and their specific response to ligand binding (Title and Abstract; p37, Fig 1). Katan et al. teach a fusion protein comprising N-terminal GFP linked to C2 and catalytic domains in response to calcium or insulin stimulation (p38, Fig 2) as follows.
Katan et al. further teach the C2 domain is selected from synaptotagmin I C2A (synI C2A), cPLA2 [9], PKCβ, and PLCδ1 (p37, col 2, para 2). Because Katan et al. teach switch PH domain to a C2 domain of PKC in response to stimuli, one of ordinary skill in the art would select the C2 domain from PKCβ in replacement of a PH domain 
Thastrup et al. in view of Katan et al. do not explicitly show a C2 domain protein sequence of PKCβ.
NCBI (accession 1A25_A) shows the functional motif of PKC C2 domain comprising the underlined amino acid residues 33-120 in comparison to the C2 domain of SEQ ID NO: 17 as follows. A conservative substitution of amino acid residue L to V is an obvious substitution.

    PNG
    media_image5.png
    238
    572
    media_image5.png
    Greyscale

Further detailed analyses of the C2 domain of SEQ ID NO: 17 (amino acid 240-336) compared to the underlined C2 domain of NCBI (accession 1A25_A) are shown as follows.
SG(RTQIS)LIV[L/V]VRDAKNLVPMDPNGLSDPYVKLKLIPDPKSESKQKTKTIKCSLNPEWNETFRFQLKESDKDRRLSVEIWDWDLTSRNDFMGSLS(AS). The two spacer/linker motifs (RTQIS) and (AS) do not significant affect the function of C2 domain in response to ligand stimulation; thus, the underlined C2 domain of NCBI is an obvious variant of the C2 domain of SEQ ID NO: 17 (amino acid 240-336) as claimed, reading on the fusion protein of SEQ ID NO: 17 in claim 1.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to substitute the SH domain of Thastrup’s GFP fusion protein with the C2 domain of PKCβ (Katan et al. in view of NCBI accession 1A25_A) because Katan et al. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Applicant’s Arguments
The fusion protein has unexpected result for the treatment of metabolic diseases (obesity, insulin resistance, diabetes, fatty liver) caused by an increase in intracellular calcium concentration (Remarks, p7, para 1-2).

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive because the intended use of treating a disease as argued by applicant is not given patent weight to limit a composition, the composition being fusion protein SEQ ID NO: 17. The reasons to combine Thastrup et al. in view of Katan et al. and NCBI (accession 1A25_A) are described above in details.



Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
10-July-2021
/Soren Harward/Primary Examiner, Art Unit 1631